ACCEPTED
                                                                                              03-14-00463-CV
                                                                                                      3975916
                                                                                     THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         2/1/2015 10:50:33 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                  No. 03-14-00463-CV

                                                                          FILED IN
DON & CAROL TITEL,                        §         IN THE THIRD3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
Appellants
                                                                   2/2/2015 12:00:00 AM
                                          §         COURT OF     APPEALS,
                                                                     JEFFREY D. KYLE
v.                                                                         Clerk
                                          §         TEXAS
MORRIS & LISA MELCHOR,
Appellees                                 §


                  MOTION TO EXTEND TIME TO FILE BRIEF

        Comes now Appellant, by and through counsel, to move to extend the

deadline for filing a brief in this appeal. As grounds therefor, Counsel would

show:

1. Current Deadline: February 2, 2015.

2. Requested Extension: 30 days after a complete clerk’s record is filed.

3. Reasons for Extension:

     A. Incomplete Clerk’s Record. The trial court clerk has not been able to
        prepare a supplemental transcript as of this writing. As set forth in the first
        motion to extend time to file their brief for Appellants, the trial clerk failed
        to include several summary judgment proofs, which was brought to the
        attention of the clerk by letter as TRAP 34.5(c)(1) directs. The trial clerk is
        reporting to the undersigned that her office has been unable to find certain
        efiled documents and is researching the issue. Counsel notes that some of
        the filings in the trial court were made prior to the transition to the new
        efiling system, and others were filed after. The ones the clerk is having
        trouble locating were filed under the old efile system.
4. Two previous extensions to file a brief were requested and granted.


                                        PRAYER


                                              1
      WHEREFORE, Defendant prays this motion be granted and the Court
extend the time for filing appellant's brief.

                                         Respectfully submitted,




                                         Paul C. Velte IV
                                         Attorney for Appellants
                                         109 E. Hopkins St., Ste. 204
                                         San Marcos, TX 78666
                                         512-353-2299
                                         512-476-9504 FAX
                                         Email: velte@ptexans.com
                                         Bar #20541700

CERTIFICATE OF CONFERENCE
      Counsel for Appellant hereby certifies he has attempted to conduct a
conference with counsel for Appellee, Jay Lea, regarding Appellant's Motion to
Extend Time, but was unable to contact him in person before filing said motion.




                                         Paul C. Velte IV


                            CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of this document upon Jay Lea,
Counsel for Appellee, Naman, Howell, Smith & Lee, 8310 Capital of Texas Hwy.
North, Ste. 490, Austin, TX 78731, by facsimile transmission the date of filing to:
512-474.1901 or by e-service.




                                         Paul C. Velte IV


                                            2